Matter of Nylah E. (Noemi C.) (2020 NY Slip Op 03451)





Matter of Nylah E. (Noemi C.)


2020 NY Slip Op 03451


Decided on June 18, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2020

Acosta, P.J., Richter, Mazzarelli, Webber, González, JJ.


22799/18 11657A 11657

[*1] In re Nylah E., A Dependent Child Under the Age of Eighteen Years, etc., Noemi C., Respondent-Appellant, Theodore E., Respondent, Administration for Children's Services, Petitioner-Respondent.


Daniel R. Katz, New York, for appellant.
James E. Johnson, Corporation Counsel, New York (Kevin Osowski of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (David J. Kaplan, J.), entered on or about June 12, 2019, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about June 5, 2019, which, after a hearing, found that respondent mother neglected the subject child, unanimously affirmed, without costs. Appeal from the fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
Petitioner agency proved by a preponderance of the evidence that respondent neglected the child (see Family Court Act §§ 1012[f][i][B]; 1046[b][i]). The record shows that respondent's lack of insight into caring for the newborn child, coupled with her misuse of alcohol, placed the child in imminent danger of physical impairment (see Matter of Noah Jeremiah J. [Kimberly J.], 81 AD3d 37, 44 [1st Dept 2010]; see also Matter of Isaiah M. [Antoya M.], 96 AD3d 516 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2020
CLERK